

EXHIBIT 10.1


[logo.jpg]










To:  David Warthen
From: George Lichter
Date: April 21, 2008






Re: Appointment to InfoSearch Media, Inc. Board of Directors




 
Dear David:




We are pleased you will be joining InfoSearch Media Inc.’s Board of Directors.
The Board believes your interest in our mission coupled with your business
experience, relationships and strategic thinking will be of great benefit to the
Board and to the Company. As discussed, in connection with your role as
Director, the Board of Directors is granting you One Hundred Thousand (100,000)
options to purchase common stock in the Company. These options are subject to
the Company’s existing option plan and as it may be amended from time to time
and will vest in Twelve (12) equal monthly amounts beginning June 1, 2008.


I look forward to working with you.






 

 
Regards,
       
 
InfoSearch Media, Inc.
       
 
By: 
 
/s/ George Lichter
   
George Lichter, President & CEO

 


 

